The defendant "failed to proffer any evidence of affirmative conduct demonstrating a waiver of [the plaintiff’s] legal rights” (Mattera v Mattera, 214 AD2d 544, 545). The defendant had no right to a hearing on his conclusory allegations respecting the plaintiff’s supposed waiver of her right to child support payments (see, Domestic Relations Law § 244; Mattera v Mattera, supra; Mitchell v Mitchell, 170 AD2d 585).
We have examined the appellant’s remaining contentions and find them to be without merit. Bracken, J. P., O’Brien, Krausman and Florio, JJ., concur.